Title: From Thomas Jefferson to Vanet, 13 September 1788
From: Jefferson, Thomas
To: Vanet, M.


          
            á Paris ce 13me. Septembre 1788.
          
          Monsieur Jefferson prie Monsieur Vannet de vouloir bien se charger de la lettre ci-incluse, et, quand il sera arrivé á Richmond, de la faire passer à Monsieur Bannister a Petersbourg. Il y a la dedans une procuration qui est trés interessante à la personne qui l’adresse à Monsieur Bannister. Il a l’honneur de souhaiter la bonne voiage á Monsieur Vannet.
        